The above entitled action was one in mandamus, seeking to compel the County Auditor of Greene county to issue and deliver to relator his warrant upon the Treasurer of Greene county, in the sum of $6,740.310, with interest at the rate of six; per cent per annum, on statements duly rendered to the auditor by the Board of State Charities; said statements being for board, clothing, personal necessities, etc., furnished to dependent minor children commmitted to the custody of the State Board of Charities by the Juvenile Court of Greene county, under Section 1352-3 GC. The case is one of the same character to be found in the report of State ex rel Price v. Huwe, 103 OS. 546 and 105 OS. 304 . The nature of the defense is not known.